Citation Nr: 0201577	
Decision Date: 02/15/02    Archive Date: 02/20/02	

DOCKET NO.  01-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle sprain.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent, for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial evaluation in excess of 10 
percent, for residuals of a chronic lumbar strain.  

5.  Entitlement to an initial (compensable) evaluation for 
spondylosis C5-C6 and C6-C7.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1997 to 
September 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO) which granted the veteran 
service connection for GERD, rated 10 percent disabling, as 
well as low back and neck disorders, both rated 
noncompensably disabling.  Service connection was denied for 
residuals of a left ankle sprain and a left knee disorder.  

A subsequent rating decision in August 2001 increased the 
disability evaluation for the veteran's low back disorder 
from noncompensable to 10 percent disabling, effective from 
October 1, 1999, the day following the veteran's separation 
from active service.  See 38 C.F.R. § 3.400(b)(2)(2001).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  A left ankle strain treated in service was acute and 
transitory and subsided without residual disability; there is 
no current left ankle disability.  

3.  A left knee disorder was not demonstrated in service, and 
the veteran does not have a current left knee disorder.  

4.  The service-connected GERD is mild, manifested by reflux 
and mild abdominal pain without any complaints of vomiting or 
nausea or medical evidence of dysphagia (difficulty 
swallowing), or substernal, arm or shoulder pain, and is not 
productive of considerable impairment of health.  

5.  The service-connected low back disorder is manifested by 
chronic low back pain especially with prolonged standing, 
without limitation of motion, muscle spasm, loss of lateral 
spine motion, or neurological impairment.  

6.  The service-connected neck disorder is manifested by 
complaints of pain and X-ray evidence of mild cervical 
spondylosis without painful or limited motion, muscle spasm, 
weakness or tenderness.  


CONCLUSIONS OF LAW

1.  Residuals of a left ankle strain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45, 620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  The criteria for a rating in excess of 10 percent for 
GERD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.20 and 
Part 4, Diagnostic Code 7346 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

4.  The criteria for a rating in excess of 10 percent for 
residuals of a chronic lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.45 and Part 4, Diagnostic Code 
5295 (2001); 66 Fed. Reg. 45, 620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

5.  The criteria for a compensable rating for spondylosis C5-
C6 and C6-C7 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.45 and Part 4, Diagnostic Code 5090 (2001); 
66 Fed. Reg. 45, 620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

In October 1999 the veteran's application for compensation or 
pension was received by the RO and reported treatment in 
service for conditions of the back, left knee, left ankle, 
neck and stomach between 1997 and 1999.  

The veteran's service medical records show that during 
service the veteran was evaluated and treated for GERD, a 
chronic lumbar back disorder and complaints of cervical spine 
pain, which reportedly stemmed from lifting a heavy box.  The 
veteran's low back pain was noted to radiate to the left knee 
and in May 1999 the veteran in a report of medical history 
described lower back and left knee pain.  An MRI of the low 
back in May 1999 was interpreted to reveal degenerative 
active disc disease at L5/S1 and central disc bulge with 
lateral recess stenosis at L4/5.  

In June 1999 the veteran was evaluated and treated for 
complaints of left ankle pain.  At that time he reported 
going down a stairwell, missing a step, and falling.  He said 
he inverted his ankle.  Physical examination was significant 
for edema, tenderness to percussion and limited range of 
motion both active and passive.  Grade 1 left ankle sprain 
was diagnosed.  The veteran was prescribed treatment with ice 
and physical therapy and placed on limited duty for 
approximately one week.  

The veteran was separated from active duty in September 1999 
following a finding of a medical board that he had a one-year 
history of low back pain and left lower extremity pain 
radiating into the knee that was not relieved by conservative 
therapy.  

On his post-service VA examination in March 2000 (following 
x-rays in November 1999) the veteran reported lifting 
something heavy in service and subsequently suffering from 
persistent pain in the lumbar region as well as neck and left 
knee pain.  He said that in 1998 he turned his left ankle and 
had since suffered related discomfort to include constant 
pain that flares up daily for a minute or two.  He further 
stated that in 1997 he started noticing acid reflux after 
eating and was found to have GERD on a gastrointestinal 
series.  He complained of current problems with acid 
regurgitation after eating and at nights.  He stated that he 
notices it more with different foods that are seasoned or 
greasy or when he experiences stress.  The veteran reported 
that he could brush his teeth, dress himself, shower, cook, 
vacuum, walk, drive a car, shop and climb stairs.  He says he 
tries not to garden, push a lawnmower, or take care of trash 
because of his various joint pains.  

On physical examination the veteran was described as a well-
developed, well-nourished, muscular individual who presented 
with no signs of debility or dehydration.  He was noted to be 
6 feet 2 inches and to weigh 234 pounds.  Examination of the 
abdomen disclosed no spasm or tenderness.  Bowel sounds were 
normal.  There were no palpable masses or organs.  There was 
no hepatosplenomegaly.  There were no stria on the abdominal 
wall and no superficial distention or veins and no ascites 
present.  Leg lengths were equal bilaterally and the 
veteran's feet revealed no sign of abnormal weight bearing.  
There was no apparent limitation of function of standing or 
walking.  The knees were essentially normal with no heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability or weakness.  Extension was to 0 degrees and 
flexion was to 140 degrees.  Drawer and McMurray's tests were 
both within normal limits.  There was no pain, fatigue, 
weakness or lack of endurance involving the knees.  The 
ankles revealed no heat, redness, swelling, effusion, 
drainage, abnormal movement or instability.  Dorsiflexion was 
to 20 degrees and plantar flexion was to 45 degrees.  
Inversion was to 30 degrees and eversion was to 20 degrees.  
There was no pain, fatigue, weakness or lack of endurance 
involving the ankles.  Examination of the cervical spine 
revealed no painful motion, muscle spasm, weakness or 
tenderness.  Flexion was to 65 degrees, extension was to 50 
degrees, lateroflexion was to 40 degrees, bilaterally.  There 
was no cervical spine pain, fatigue, weakness or lack of 
endurance.  Examination of the lumbosacral spine revealed no 
painful motion, muscle spasm, weakness or tenderness.  
Flexion was to 95 degrees.  Extension was to 35 degrees.  
Lateral movement was 40 degrees, bilaterally.  There was no 
pain, fatigue, weakness, or lack of endurance in the lumbar 
spine.  The veteran was noted to have mild scoliosis in the 
thoracic area with convexity to the right.  

Neurological examination noted motor function to be normal 
and sensory findings to be within normal limits.  Reflexes 
were equal and physiological throughout.  Diagnostic tests 
including urinalysis, complete blood count, and chemistry 
were normal.  X-rays of the left knee and lumbar spine were 
interpreted to be normal.  An X-ray of the left ankle was 
interpreted to show small bony densities inferior to the 
lateral and medial malleoli likely representing accessory 
ossicles.  An X-ray of the cervical spine showed mild 
spondylosis at C5-C6 and C6-C7.  The veteran's VA examiner 
reported as a diagnosis the impression that the veteran had a 
very mild chronic lumbar strain with no lack of movement or 
local changes; a mild spondylosis at C5-C6 and C6-C7 with 
absolutely no loss of movement or local changes, and mild 
GERD with mild abdominal pain in the left epigastric area.  
The examiner further reported that the veteran had a history 
of an ankle sprain but currently no clinical findings of 
related pathological symptoms.  He also stated that the 
veteran's left knee was negative for any abnormalities and/or 
pathology.  

A statement on file, the veteran's private physician, Wallace 
B. McGahan, M.D., opined that the veteran has an employment 
handicap due to a diagnosis of central disc bulge with 
lateral recessed stenosis at L4-5.  

The veteran presented at a VA outpatient treatment clinic in 
January 2001 with complaints of chronic low back pain.  He 
was afforded an MRI of the lumbar spine.  It was noted that 
the veteran's complaints included pain radiating down the 
left leg since his service discharge as well as bilateral low 
back pain made worse by prolonged standing.  The veteran's 
MRI was interpreted to reveal a single abnormality involving 
the anteroinferior aspect of the L5 vertebral body likely 
related to recent Schmorl's node formation, a Grade 1 
retrolisthesis at L5 - S1, and a mild broad-based disc bulge 
and facet disease at the L4-5 level.  Physical examination of 
the low back in January 2001 found mild lumbar paraspinous 
tenderness.  Straight leg raising was negative and there was 
5/5 strength in the lower extremities.  The veteran had two-
plus patella/ankle deep tendon reflexes and he could heel and 
toe walk.  

In a statement dated in February 2001 the veteran's private 
physician, Dr. McGahan, reported that he had reviewed the 
veteran's MRI reports of the lumbosacral spine done in 
November 2000 and March 1999.  He stated that the veteran is 
suffering from L5 - S1 bulging lumbar disc, retrolisthesis L5 
- S1, and abnormal marrow (UNCLEAR) of L5 vertebrae.  He 
added that this is a service-connected lifting injury, which 
results in his suffering from low back pain.  

Analysis

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter VCAA) by virtue of the rating decision, a 
statement of the case and supplemental statement of the case 
issued during the pendency of this appeal the veteran was 
given notice of the information and medical evidence 
necessary to substantiate his claim.  Moreover, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  The veteran's service 
medical records are on file and appear to be intact.  In 
addition the RO has provided the veteran with a VA 
examination and x-rays which are detailed and comprehensive 
regarding the nature and current severity of the disabilities 
at issue, and provide a clear picture of all relevant 
symptoms and findings.  There is no indication that more 
recent, relevant medical records exist that would indicate a 
greater degree of severity of the disabilities at issue or 
provide anymore evidence regarding the nature of his 
disabilities.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the VCAA, has been satisfied with respect to the issues on 
appeal.  

Service Connection for Residuals of a Left Ankle Sprain 
and a Left Knee Disorder

Service connection may be granted for a disability resulting 
from disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Furthermore, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

Left Ankle Sprain

In this case while the veteran's service medical records show 
that he was evaluated and treated for a left ankle sprain in 
service, the evidence is insufficient for a grant of service 
connection in light of the fact that on his recent VA 
examination in November 1999 no left ankle pathology or 
disability which could be attributed to an ankle sprain was 
clinically demonstrated.  Therefore, we conclude that the in-
service left ankle sprain represented an acute disorder which 
resolved following in-service treatment.  In the absence of 
any currently demonstrated left ankle pathology or disability 
which can be reasonably linked by competent medical evidence 
to the veteran's in-service injury, there is no disorder to 
service-connect.  

Left Knee Disorder

With regard to a left knee disorder for a grant of service 
connection there must be shown by the evidence of record that 
a left knee injury and/or disease was present in service.  
While the veteran had in-service complaints of left knee 
problems, there is no record to indicate any treatment or 
diagnosis for any underlying left knee pathology.  In fact, 
post-service examination shows that the veteran currently has 
no pathology or disability associated with his left knee.  
Congress specifically limits entitlement to a service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In the absence of any supportive medical evidence the Board 
is constrained to conclude that there is no reasonable basis 
to establish service connection for a left knee disorder.  

II.  Higher Initial Evaluations for GERD, a Lumbar Strain 
and Cervical Spine Disorder

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule), which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In evaluating the veteran's claims for 
service-connected GERD, low back and neck disorders, the 
Board has taken into consideration the most recent medical 
findings in light of the applicable provisions of the rating 
schedule as well as the history of these disorders.  We have 
additionally noted the veteran's complaints of discomfort and 
pain and his assertion that these disorders are essentially 
more disabling than currently evaluated.  

In Fenderson v. West, 12 Vet. App. 119 (1999) it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
current severity of the disorder.  Rather, at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  Furthermore, 
regulations provide that when there is a question of which of 
two evaluations shall be applied the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment and the effect of pain on functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

GERD

The evidence indicates the veteran's GERD is manifested 
primarily by symptoms similar to those caused by a hiatal 
hernia.  Under the circumstances, the veteran's GERD will be 
rated under the provision of Diagnostic Code 7346.  See 
38 C.F.R. § 4.20.  

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent evaluation.  While 
the veteran reports acid regurgitation his symptoms are 
somewhat limited by his diet and mealtimes and not 
accompanied by any nausea or vomiting.  Substernal, arm or 
shoulder pain has not been demonstrated and his condition has 
been characterized as mild on VA examination in March 2000.  
In sum, the veteran's GERD does not appear to occasion any 
appreciable impairment of the veteran's overall state of 
health and is clearly not productive of, nor more nearly 
approximating, the "considerable impairment of health" for 
a 30 percent rating under Diagnostic Code 7346.  

Lumbar Strain

The veteran's lumbar strain is currently evaluated as 10 
percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  Under this code a 10 percent evaluation is 
assignable with characteristic pain on motion.  A 20 percent 
evaluation may be assigned for lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of spine 
motion in the standing position.  

Alternatively, the veteran's low back disorder can be rated 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  Slight limitation of motion of the lumbar 
spine warrants a 10 percent rating, moderate limitation of 
motion warrants a 20 percent rating, and severe limitation of 
motion of the lumbar spine warrants a 40 percent rating. 
38 C.F.R. Part 4, Diagnostic Code 5292.  

The veteran's lumbar spine disorder may also be rated based 
on intervertebral disc syndrome under Diagnostic Code 5293.  
When lumbar intervertebral disc syndrome is present and is of 
mild severity a 10 percent rating is warranted.  Moderate 
severity with recurring attacks warrants a 20 percent rating; 
where severe, with recurring attacks and intermittent relief, 
a 40 percent rating is warranted, and where pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc with little intermittent relief, a 
60 percent evaluation is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 5293.  

A review of the record does not show that the veteran's 
lumbar strain residuals meet the criteria for a higher rating 
under any of the applicable diagnostic codes above.  At his 
VA examination in March 2000 there was no clinical evidence 
of low back muscle spasm or unilateral loss of lateral spine 
motion in the standing position.  On this examination the 
veteran had no painful motion and flexion was to 95 degrees.  
His lumbar strain was characterized by his examiner as mild 
and although the veteran complained of back pain, his 
examiner noted no pain on movement of low back or for that 
matter any fatigue, weakness or lack of endurance.  
Furthermore, there were no significant neurological findings.  
In the absence of significant pain or resulting weakness, 
fatigability, lack of endurance or incoordination associated 
with the veteran's low back disorder, the Board finds no 
basis to justify the assignment of a higher disability 
rating.  

In summary, the preponderance of the evidence is against the 
presence of a disability of the low back of such severity as 
to warrant the assignment of the next higher 20 percent 
disability rating on the basis of lumbosacral strain, 
limitation of motion of the lumbosacral spine or lumbar 
intervertebral disc syndrome.  38 C.F.R. Part 4, Diagnostic 
Codes 5295, 5292, 5293.  

Cervical Spine

To justify a higher (compensable) initial evaluation for the 
veteran's service-connected neck injury residuals, there must 
be evidence of functional impairment of the cervical spine 
under Diagnostic Code 5290 of the rating schedule.  
Diagnostic Code 5290 provides a rating based on limitation of 
motion of the cervical spine with the assignment of a 10 
percent rating when slight, a 20 percent when moderate or a 
30 percent when severe.  38 C.F.R. Part 4, Diagnostic Code 
5290.  

The Board notes that 38 C.F.R. § 4.31 provides that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, as here, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  

Based on the foregoing, the Board believes that a 
noncompensable rating for the veteran's service-connected 
neck disability is warranted.  The examination accorded the 
veteran by VA in March 2000 shows that the veteran has mild 
cervical spondylosis at C5-C6 and C6-C7, but that the 
cervical spine was otherwise clinically and radiologically 
unremarkable with no limitation of motion and no painful of 
the neck.  Furthermore, there were no neurological 
abnormalities and the pertinent evidence of record shows no 
additional neck disability due to pain while undertaking 
motion, weakness, fatigability or incoordination.  

Since there is no limitation of motion of the neck or other 
clinical indications of impairment, there is consequently no 
significant functional impairment to support the assignment 
of a higher (compensable) rating pursuant to the applicable 
schedular criteria or the provisions of 38 C.F.R. §§  4.40 
and 4.55.  The evidence thus preponderates against the claim.

Staged Ratings

In reaching this decision the Board has considered whether 
the veteran was entitled to a staged rating for his service-
connected disabilities as prescribe by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  At no time since 
service, however, have the veteran's service-connected 
disabilities been more severely disabling than reflected by 
the percentage ratings assigned.  

The Board has also considered in reaching these 
determinations the doctrine of reasonable doubt, but does not 
find that the evidence is so evenly balanced as to warrant 
its application.  


ORDER

Service connection for residuals of a left ankle sprain is 
denied.  

Service connection for a left knee disorder is denied.  

An initial evaluation in excess of 10 percent, for GERD is 
denied.  

An initial evaluation in excess of 10 percent, for residuals 
of a chronic lumbar strain is denied.  

An initial (compensable) evaluation for spondylosis C5-C6 and 
C6-C7 is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

